PRICE   DANIEL
.~TTORSEY‘F.XVERAL



                          July 31,    1947



Hon. C. H. Cavness,          Opinion No. V-325
State Auditor,
Capitol Station,             He:     Authority of the Comptroller to
Austin, Texas                        pay a Universltg of Texas pro-
                                     f&sor who holds, at the same
                                     time, a teachLng position in the
                                     Austin Public Schools.

Dear Slri
         Specifically you inquire as to whether it would be a
violation of Section 33, Article XVI of the ConstFtutior for a
professor at 4he University of Texas, either full tLme or part
time, also to teach part time in the Austin Public Schools and
draw pay concurrently from both the UniversLty of'Texas and the
Austin Public Schools.
         Section 33 of Article VI       of the Constitution, Fr.3ofar
as pertinent, is as follows:
          "The accounting officers of this State shall
     neither draw nor pay a warrant upon the Treasury
     ln favor of any person, for aalary'.orcompenaatlor.
     as agent, officer or appointee, who holds at the
     same time any other office or pokition of honor,
     trust or proflt, under this State. . *"
         This section    pertains only to the authority of tkie
accounting officers of    the State to draw or pay a warrant upon
the Treasury, and has    nothing whatever to do with the authority
of a city as a school    district to pay the salaries of its
teachers.
         In 1913, Lieutenant Governor Mayea desired to a-cept
a position as Professor of Journalism at The Unlversitg Of Texas.
This Department held, in an opinion by Hon. C. M. Curetor-,L,her.
First Assistant Attorney General, later Chief Juatke of the
Supreme Court, that:
          "A professor in the University of Texas
     is not an officer of this State, but is simply
     an employee of the Board of Regents of the ::.
     University, who holds his position by virtue of
     the contract slone. . . .
Hon. C. H. Cavness,   page 2       V-325



         “From this reasoning we deduce that a pro-
    fessor In the University is,‘ln a limited sense,
    an agent of the State, but;$t is also clearly
    very true that he Is an appointee of the State,
    acting through its Board of Regents.  . . . a a
          "It is very clear, therefore, that Mr. Hayes,
    so long gs he is Lieutenant Governor, could not
    under the Constitution draw pay from the State,
    as (1) agent, (2) officer, (3) appointee of the
    State.
         “As we have above endeavored to show that
    a professor in the University of Texas is an appointee,
    or in a limited sense an agent, therefore, Mr.
    Hayes could not draw,a salary from the State as
    Professor in Journalism in the University.
          "The converse of the above ~proposition is
    also true, and, therefore, Mr. Hayes, so long as
    he was the agent or appointee of the State as ti
    Professor of Journalism in the University could
    not drew his pay as Lieutenant Governor or the
    State that being an office wlthln the meaning of
    the ConzUtution.
         "Therefore, should Mr. Mayes accept the posi-
    tion of Professor of Journalism In the Unlveralty
    and at the same time hold ahd exercise the duties
    of the office of Lieutenant Governor, he could not
    draw pay for either such office or such position."
    (Opinion of Sept. 22, 1913).
         It remains only to be seen whether or not the University
professor, while serving as teacher in the Austin Public Schools,
holds a position of honor, trust or profit under this State.
         Clearly, as such teacher In the Public Schools of Austin,
for reasons stated in our quotations from the Governor Mayes
Opinion, he would not hold an office. It is equally clear, ho+
ever, that while In the employ of the City of Austin as teacher
in Its Public Schools he would hold a position of honor, trzsf
or profit under this State.
         The whole scheme and system of public education in
Texas, from the humblest district to the University of the State,
Is controlled by the laws of the State so that every office or
position of honor, trust or profit whatsoever held in any of such
schools is "under the laws of this State". Lewis v. Independent
School District of Austin, 139 Tex. 83, 161 S.W. (2a) 450; rupug
Eon. C. B. Cavness,    page 3      ,,,.: ‘I’V-325


v. State,   125 Tex. Grim. 595,    121 S .W. (26) 1003.
           In Opinion lo. O-4433, rendered in 1942, this Depart-
ment advised Honorable Clifford       B. Jones, President,    Texas
Technological   College,   that the regular teachers of the Public
School System of Iubbock who Instructed        and supervised   the
students of Texas Technological       College In their practice     teach-
ing courses could not be paid Sor their services         80 rendered
under Section 33 OS Article     XVI of the Constitution,      because
such public school teachers at the time of rendering such aer-
vice to the college     held “posltlons    of honor, trust and profit
under the laws of this State.”
          It could make no difference  in our answer to your ques-
tlon that the teacher In the Austin Public Schools was e part-
time rather than a full-time    teacher. His services would be in
virtue of a position   of honor, trust or profit regardless of the
hours of the day, or the daya of the week of the teaching,   so
long as It has the element o? continuity   under the terms of the
employment.   (See this Department’s Oplnlon lio. O-4902 herewith).
         You are therefore  advlsed that a professor   In the Unl-
varsity of Texas, either full tine or part time, may not be paid
through varrant upon the Treasury for his services   If, et the
same time he 1s also employed to tee&h, either part time or full
time in the Austin Public Schools.


          A professor  In The University   of Texas,
     whether full time or part time, nmy not be pald
     his salary from the Treasury   for his services   if
     at the same time he Is employed as a teacher in
     the Public Schools of the City of Austin.      Const.
     of Ten. Art. XVI, Sec. 33.
                                   Yours very truly,
                                ATTORNEYGWERAL      OFTRXA3
OS:wb :uc                          By s/Ocie Speer
                                        Ocie Speer
APPROVED :                              Assistant
s/Joe R. Greenhill
ACTING A’ITORRBY QWRRAL